Citation Nr: 0532657	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to August 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board in October 
2004 for additional development.  That development having 
been completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for a equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's traumatic arthritis of the right knee is 
manifested by pain and some limitation of activities, with no 
weakness, stiffness, or instability, and with extension to 0 
degrees and flexion to 90 degrees. 

3.  The veteran's left knee traumatic arthritis is manifested 
by pain and some limitation of activities, with no weakness, 
stiffness, or instability, and with extension to 0 degrees 
and flexion to 90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee disability are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5010-5003, 5257, 
5260, 5261 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability are not met.  §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 5010-5003, 5257, 
5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
October 2002 that told him what was necessary for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating for his bilateral knee disability was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the August 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2002.  
Therefore, there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment records, 
and provided the veteran with several VA examinations.  The 
veteran has not indicated that there is any additional 
evidence available to help support his claim for a higher 
rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to increased evaluation

In September 2002, the veteran filed a claim seeking an 
increased rating for his bilateral knee disability.  VA 
treatment notes, dated from 2002 to the present, reveal that 
the veteran complained of pain in his knees, but indicate 
virtually no treatment for his knee disability.   

The veteran underwent a VA examination for his knees in 
October 2002.  He complained of pain in both knees that 
interferes with sleeping and walking.  The veteran takes 
medication for pain.  On examination there was crepitation 
bilaterally with slight fluid in both knees.  The range of 
motion of both knees was 0 degrees of extension and 110 
degrees of flexion.  The knees were stable in all directions.  
X-rays revealed mild lateral compartment joint space 
narrowing of the right knee with no significant suprapatellar 
effusion.  The bones were mildly demineralized.  The 
diagnostic impression was traumatic arthritis of both knees.

The veteran was provided a more recent VA examination in 
December 2004 where he again reported pain in both knees.  
The veteran stated that he was having difficulty standing all 
day for his job as a teacher, and that he avoided 
recreational activities like running or climbing.  The 
veteran stated that he was able to perform activities of 
daily living unassisted.  The veteran reported that he does 
not use braces or any assistive devices to walk, and that he 
takes Advil for pain.  On examination there was slight 
tenderness to palpation of both knee joints.  The knees were 
stable in all directions with some discomfort on manipulation 
and crepitation on motion.  Range of motion of both knees was 
extension to 0 degrees and flexion to 90 degrees.  X-rays of 
both knees showed bilateral tibial osteophytes.  The examiner 
noted that increased use of the knees would lead to increased 
pain and some associated swelling.  The primary effect would 
be a limitation of endurance and increased fatigability.  
There would likely be no decrease in the range of motion due 
to pain.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45, 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Diagnostic Code 5010-5003 provides that traumatic arthritis 
will be rated on the basis of limitation of motion of the 
affected joint.  When, however, the limitation of motion for 
the specific joint involved is noncompensable according to 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  The October 2002 VA 
examination found flexion to 110 degrees bilaterally, and the 
December 2004 VA examination found flexion to 90 degrees 
bilaterally.  The VA examination in December 2004 indicated 
that even on extended use, there would likely be no decrease 
in the range of motion.  The veteran's right and left knee 
disabilities do not warrant a rating in excess of 10 percent 
based on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 
(2005).  There is no evidence that flexion is limited to 45 
degrees or less.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (2005).  The VA examinations both indicate that the 
veteran's extension of the right knee is full (i.e. to 0 
degrees).  Therefore, a compensable rating is not warranted 
for either knee under DC 5261.  38 C.F.R. § 4.71a, DC 5261 
(2005).  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of pain in 
his knees, and the VA treatment notes and VA examiners found 
evidence of pain on extended use.  However, there is no 
evidence that the veteran is severely limited in his 
activities, as he can walk, drive, and generally function, 
although it is difficult for him to stand for a long time and 
to walk long distances and he was unable to enjoy some 
leisure activities like running and climbing.  He did work on 
his feet and had not recently lost any time due to his knee 
disabilities.  The veteran's most recent VA examination was 
in December 2004 and the examiner noted that the veteran's 
bilateral knee disability did not prevent him from performing 
the activities of daily living.  There was no sign of 
functional impairment that would support a finding in excess 
of 10 percent for the limitation of motion shown.  38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 Vet. App. 202.

The Board notes that there is X-ray evidence of arthritis of 
both knees.  Pursuant to controlling authority, consideration 
must be given to whether the veteran could qualify for a 
separate rating for knee disability based on subluxation or 
instability.  In this regard, Diagnostic Code 5257, 
impairment of the knee, is rated based on recurrent 
subluxation and lateral instability.  Under Diagnostic Code 
5257, a 10 percent disability evaluation requires slight 
impairment of either knee.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  
The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just".  38 C.F.R. § 4.6 (2005).  Here, the evidence does not 
establish that there is any recurrent subluxation or 
instability of the knees.  The VA treatment notes do not 
indicate any instability, and the veteran did not complain of 
instability.  The VA examinations did not find any 
subluxation or instability of the knees, in fact both the 
October 2002 and December 2004 examinations determined that 
the knees were stable in all directions.  Therefore, there is 
no basis for a compensable rating under DC 5257.  38 C.F.R. 
38 U.S.C.A. §§ 4.31, 4.71a, DC 5257 (2005).

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the 
knees.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005).  As shown above, and as required by Schafrath, 
the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them.  In this case, the Board finds no 
provision upon which to assign a schedular rating higher than 
the 10 percent for each knee already assigned based on 
arthritis.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


